/n/

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

FILED

) AUG 2 3 2011
cien28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a).

Plaintiff is a resident of Richmond, Virginia, suing individuals mostly in Virginia. See
Compl. Caption. She seeks "[d]amages of zillion plus." Id. The cryptic complaint neither

presents a federal question nor provides a basis for diversity jurisdiction because the plaintiff and

most of the defendants reside in the same state. lt therefore will be dismissed A separate Order

accompanies this Memorandum Opinion.

United St tes ` rict Judge
DATE: August , 2011